Citation Nr: 0839576	
Decision Date: 11/18/08    Archive Date: 11/25/08

DOCKET NO.  06-13 352	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio 


THE ISSUE

Entitlement to service connection for residuals of a cold 
weather injury affecting the ears, feet and hands.  



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel



INTRODUCTION

The veteran served on active duty from September 1952 to 
September 1955 and June 1957 to May 1958.  

This case comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from a January 2006 rating 
decision by the Department of Veterans Affairs (hereinafter 
VA) Regional Office in Cleveland, Ohio, (hereinafter RO).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  

REMAND

In statements from the veteran received in March 2005 and 
March 2006 and statements from the veteran's representative 
received in May 2006 and October 2008, it has been requested 
that the veteran be afforded a VA examination to determine if 
he has residuals of a cold weather injury contracted during 
his service in Korea affecting the ears, feet and hands.  The 
veteran's DD Form 214 does reflect indicia of service in the 
Korean War as well as exposure to combat as documented by his 
receipt of the Combat Infantry Badge.  While the service 
medical records do not reflect any evidence of cold injuries, 
as conceded by the veteran, he noted in his March 2006 
substantive appeal that he was "quite sure that most Korean 
war veteran[']s service medical records are silent [for] 
those injuries also.  This is because you either did not seek 
treatment or it was not recorded."  

When, as in the instant case as noted above, a wartime 
veteran alleges he suffers disability due to an injury 
incurred in combat, 38 U.S.C.A. § 1154(b) must be considered, 
permitting the veteran's undocumented assertions regarding 
combat-related injuries to be accepted as true if consistent 
with the time, place and circumstances of such service.  
Collette v. Brown, 82 F.3d 389 (Fed. Cir. 1996); Gregory v. 
Brown, 8 Vet. App. 563 (1996).  The analysis required by 38 
U.S.C.A. § 1154(b) applies only as to whether an injury or 
disease was incurred or aggravated at that time, i.e., in 
service.  It does not apply to the questions of whether there 
is a current disability or a nexus connecting any current 
disability to service.  See Collette, Gregory, supra.

From the record, exposure to the cold will be conceded, and 
given the veteran's combat service, his assertion with regard 
to contracting a cold injury or injuries during service will 
be accepted as true given the circumstances of service in the 
Korean War.  As such, and given the repeated requests for a 
VA examination and the fact that VA outpatient records in 
August and October 2005 reflect complaints of numbness in the 
fingers and hands, the Board concludes that the requested VA 
examination is necessary in this case in order to comply with 
the duty to assist provisions of the VCAA.  See 38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159(c)(4).  
 
Accordingly, the case is REMANDED for the following action:

1.  The veteran must be afforded an 
appropriate VA examination to determine 
if he currently has a cold weather 
injury affecting the ears, feet or 
hands as a result of a presumed injury 
due to exposure to the cold during his 
service in Korea.  All pertinent 
symptomatology and findings should be 
reported in detail.  The claims file 
must be made available to and reviewed 
by the examiner in conjunction with the 
examination.  More specifically, 
following a review of the evidence of 
record, the examiner must state whether 
there is a 50 percent probability or 
greater that any currently diagnosed 
disorder in the ears, feet or hands is 
etiologically related to the presumed 
exposure to the cold during the 
veteran's Korean War service.  A 
complete rationale for the opinion must 
be provided.  The report prepared must 
be typed.

2.  The RO must notify the veteran that 
it is his responsibility to report for 
the examination and to cooperate in the 
development of this claim.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  
38 C.F.R. §§ 3.158, 3.655 (2008).  In the 
event that the veteran does not report 
for the aforementioned examination, 
documentation must be obtained which 
shows that notice scheduling the 
examination was sent to the last known 
address.  It must also be indicated 
whether any notice that was sent was 
returned as undeliverable.

3.   Thereafter, the claim must be 
readjudicated by the RO.  If this 
readjudication does not result in a 
complete grant of all benefits sought by 
the veteran, the veteran and his 
representative must be provided a 
supplemental statement of the case and an 
appropriate period of time must be 
allowed for response.  Thereafter, the 
case must be returned to the Board.

No action is required by the veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 



	(CONTINUED ON NEXT PAGE)




action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




